Exhibit 10.4
Execution Version














THIRD AMENDMENT TO CREDIT AGREEMENT


This THIRD AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 5, 2018, is entered into by and among MARKEL CORPORATION, a Virginia
corporation with its principal offices in Glen Allen, Virginia (the “Borrower”),
MARKEL BERMUDA LIMITED, a Bermuda company, MARKEL GLOBAL REINSURANCE COMPANY
(formerly Alterra Reinsurance USA Inc.), a Delaware corporation, ALTERRA FINANCE
LLC, a Delaware limited liability company, ALTERRA USA HOLDINGS LIMITED, a
Delaware corporation, the Lenders (as hereinafter defined), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Administrative Agent.




RECITALS


A.The Credit Parties, the several lenders from time to time party thereto (the
“Lenders”), and the Administrative Agent are party to the Credit Agreement,
dated as of August 1, 2014, as amended by the First Amendment to Credit
Agreement, dated as of November 15, 2015, and the Second Amendment to Credit
Agreement, dated as of November 2, 2017 (as so amended, the “Credit Agreement”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement as amended by this Amendment.


B.The Borrower has requested that the Required Lenders amend the Credit
Documents on the terms and conditions set forth herein.




STATEMENT OF AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:


ARTICLE I
AMENDMENTS TO CREDIT DOCUMENTS


1.1    Existing Defined Terms. Section 1.1 of the Credit Agreement is hereby
amended by amending and restating the following defined term:
““Excluded Subsidiary” shall mean Markel Ventures, Inc., a Virginia corporation,
Markel CATCo Investment Management Ltd., a Bermuda company, Nephila Holdings
Ltd., a Bermuda company, or any other Subsidiary of the Borrower that


(i)is a Pledged Subsidiary;


(ii)(x) is acquired or formed by Borrower or a Subsidiary of Borrower on or
after the Closing Date, (y) is not, or is formed for the purpose of acquiring
another Person that is not, primarily engaged in the property and casualty
insurance or property and casualty insurance-related businesses, and (z) is
designated as an Excluded Subsidiary in the first Compliance Certificate under
Section 6.3(a) following its formation or acquisition; or


(iii)    is a Subsidiary of another Excluded Subsidiary.”


ARTICLE II
CONDITIONS OF EFFECTIVENESS


2.1    The amendments set forth in Article I shall become effective as of the
date (the “Amendment Effective Date”)




--------------------------------------------------------------------------------




when, and only when, the Administrative Agent shall have received an executed
counterpart of this Amendment from the Credit Parties and the Required Lenders.


ARTICLE III
REPRESENTATIONS AND WARRANTIES


3.1    Each Credit Party (solely as to itself and its Subsidiaries) represents
and warrants to the Administrative Agent, the Lenders and the Issuing Banks on
and as of the Amendment Effective Date, that: (i) it has taken all necessary
action to authorize the execution, delivery and performance of this Amendment,
(ii) this Amendment has been duly executed and delivered by such Credit Party
and constitutes such Credit Party’s legal, valid and binding obligations,
enforceable in accordance with its terms, except as such enforcement may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies, (iii) no consent, approval, authorization or order of, or filing,
registration or qualification with, any court or Governmental Authority or third
party is required in connection with the execution, delivery or performance by
such Credit Party of this Amendment, (iv) the representations and warranties set
forth in Article V of the Credit Agreement are true and correct as of the date
hereof except for those which expressly relate to an earlier date, (v) after
giving effect to this Amendment, no event has occurred and is continuing which
constitutes a Default or an Event of Default, (vi) the Security Documents
continue to create a valid security interest in, and Lien upon, all right, title
and interest of each Account Party in and to the Collateral purported to be
pledged by it thereunder and described therein, superior to and prior to the
rights of all third persons and subject to no other Liens except as specifically
permitted under the Credit Documents and (vii) the Obligations are not reduced
by this Amendment and are not subject to any offsets, defenses or counterclaims.


ARTICLE IV
ACKNOWLEDGEMENT AND CONFIRMATION


4.1    Each party to this Amendment hereby confirms and agrees that, after
giving effect to this Amendment, the Credit Agreement and the other Credit
Documents to which it is a party remain in full force and effect and enforceable
against such party in accordance with their respective terms, as modified
hereby, and shall not be discharged, diminished, limited or otherwise affected
in any respect.


ARTICLE V
MISCELLANEOUS


5.1    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE COMMONWEALTH OF VIRGINIA (WITHOUT
REGARD TO THE CONFLICTS OF LAW PROVISIONS THEREOF).


5.2    Credit Document. As used in the Credit Agreement, “hereinafter,”
“hereto,” “hereof,” and words of similar import shall, unless the context
otherwise requires, mean the Credit Agreement after amendment by this Amendment.
Any reference to the Credit Agreement or any of the other Credit Documents
herein or in any such documents shall refer to the Credit Agreement and the
other Credit Documents as amended hereby. This Amendment is limited to the
matters expressly set forth herein, and shall not constitute or be deemed to
constitute an amendment, modification or waiver of any provision of the Credit
Agreement except as expressly set forth herein. This Amendment shall constitute
a Credit Document under the terms of the Credit Agreement.


5.3    Expenses. The Credit Parties shall pay all reasonable and documented fees
and expenses of counsel to the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment.




--------------------------------------------------------------------------------






5.4    Severability. To the extent any provision of this Amendment is prohibited
by or invalid under the applicable law of any jurisdiction, such provision shall
be ineffective only to the extent of such prohibition or invalidity and only in
any such jurisdiction, without prohibiting or invalidating such provision in any
other jurisdiction or the remaining provisions of this Amendment in any
jurisdiction.


5.5    Successors and Assigns. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the respective successors and permitted
assigns of the parties hereto.


5.6    Construction. The headings of the various sections and subsections of
this Amendment have been inserted for convenience only and shall not in any way
affect the meaning or construction of any of the provisions hereof.


5.7    Counterparts; Integration. This Amendment may be executed and delivered
via facsimile or electronic mail with the same force and effect as if an
original were executed and may be signed in any number of counterparts, each of
which shall be an original, with the same effect as if the signatures hereto
were upon the same instrument. This Amendment constitutes the entire contract
among the parties hereto with respect to the subject matter hereof and
supersedes any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof.


[remainder of page intentionally left blank]









--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers as of the date first above written.
 
MARKEL CORPORATION
 
 
 
 
 
By:
 
/s/ Jeremy A. Noble
 
Name:
 
Jeremy A. Noble
 
Title:
 
Senior Vice President and Chief Financial Officer

 
MARKEL BERMUDA LIMITED
 
 
 
 
 
By:
 
/s/ April L. Duff
 
Name:
 
April L. Duff
 
Title:
 
Treasurer

 
MARKEL GLOBAL REINSURANCE COMPANY
 
 
 
 
 
By:
 
/s/ April L. Duff
 
Name:
 
April L. Duff
 
Title:
 
Treasurer

 
ALTERRA USA HOLDINGS LIMITED
 
 
 
 
 
By:
 
/s/ Jeremy A. Noble
 
Name:
 
Jeremy A. Noble
 
Title:
 
Vice President, Chief Financial Officer and Treasurer

 
ALTERRA FINANCE LLC
 
 
 
 
 
By:
 
/s/ Jeremy A. Noble
 
Name:
 
Jeremy A. Noble
 
Title:
 
Chief Financial Officer and Treasurer

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, a Fronting Bank and as a Lender
 
 
 
 
 
By:
 
/s/ Grainne M. Pergolini
 
Name:
 
Grainne M. Pergolini
 
Title:
 
Managing Director



SIGNATURE PAGE TO
THIRD AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
CITIBANK, N.A., as a Lender
 
 
 
 
 
By:
 
/s/ John Modin
 
Name:
 
John Modin
 
Title:
 
Vice President & Managing Director

 
BARCLAYS BANK, PLC, as a Lender
 
 
 
 
 
By:
 
/s/ Karla K. Maloof
 
Name:
 
Karla K. Maloof
 
Title:
 
Head of Insurance - Americas, Corporate Banking
 
 
 
Executed in New York

 
JPMORGAN CHASE BANL, N.A., as a Lender
 
 
 
 
 
By:
 
/s/ Hector J. Varona
 
Name:
 
Hector J. Varona
 
Title:
 
Executive Director

 
SUNTRUST BANK, as a Lender
 
 
 
 
 
By:
 
/s/ Doug Kennedy
 
Name:
 
Doug Kennedy
 
Title:
 
Director

 
Branch Banking and Trust Company, as a Lender
 
 
 
 
 
By:
 
/s/ Scott Hennessee
 
Name:
 
Scott Hennessee
 
Title:
 
Senior Vice President

 
THE NORTHERN TRUST COMPANY, as a Lender
 
 
 
 
 
By:
 
/s/ Joshua Metcalf
 
Name:
 
Joshua Metcalf
 
Title:
 
VP

 
Bank of America, N.A., as a Lender
 
 
 
 
 
By:
 
/s/ Hema Kishnani
 
Name:
 
Hema Kishnani
 
Title:
 
Vice President



SIGNATURE PAGE TO
THIRD AMENDMENT TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




 
THE BANK OF NEW YORK MELLON, as a Lender
 
 
 
 
 
By:
 
/s/ Tatiana Ross
 
Name:
 
Tatiana Ross
 
Title:
 
Vice President





SIGNATURE PAGE TO
THIRD AMENDMENT TO CREDIT AGREEMENT